DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-14 are currently pending for examination.

Non-statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,679,490. Although the pending claims are broader than the patented claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 11, recites the limitations "the partial know your customer (KYC) identifier" in line 3 and “the reliability index value” in line 4. There are insufficient antecedent basis for these limitations in the claim. It appears that claim 11 depends on claim 10 instead of claim 9. Please review.

Regarding claim 13, recites the limitation "the additional identifying information" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appear that claim 13 depends on claim 9 instead of claim 7. Please review.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9 10, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiong (Pub. No.: US 2012/0249328 A1).

Regarding claim 1, Xiong teaches a system for remote identification of a person (Fig. 1, cross-monitoring system 1 for user 40), the system comprising:	
a cloud based database (Fig. 1, databases 104-107), the cloud based database having data cross-referencing an identifying marker of the person to contact information of the person and previously collected biometric information of the person (Fig. 3 step S20, para [0018], “A. for a monitored individual, collecting the individual's personal information and voice samples to register the individual's user ID, build the ”. Binds the network ID, user ID and voiceprint together);
a mobile data terminal (Fig. 1, server 10), the mobile data terminal being configured to communicate with the cloud based database and the person; and wherein the mobile data terminal is configured to:
 	receive an identifying marker of the person, 
 	transmit the identifying marker to the cloud based database, 
 	receive contact information of the person from the cloud based database;
 	contact the person using the contact information provided from the database,
 	receive current biometric information from the person,
  	transmit current biometric information from the person to the cloud based database (Fig. 5, para [0062], “in said passive call-taking mode, the application server queries the network ID uniquely corresponding to an individual's user ID, makes an outbound ”. The server receives the network ID associated with person to acquires the person’s phone number and calls the person using the acquired phone number to authenticate the person based on whether the person’s voice matches with the predetermined voice sample.), and
 	receive a confirmation communication of the identification of the person from the cloud based database when the current biometric information is recognized by comparing the current biometric information to the previously collected biometric information of the person in the cloud based database (Fig. 5, step S404).

 	Regarding claim 3, Xiong teaches the system of claim 1, wherein the current biometric information and the previously collected biometric information is at least one of voice-print/voice- signature information (Para [0086], “Voiceprint recognition provides the security comparable with other biometric technologies (such as fingerprint, hand geometry and iris); furthermore, it requires no special equipment; just the telephone, cell phone or personal computer with microphone can well meet the need of voice-collecting, thus the cost of the voice-collecting devices is low;”) or two dimensional facial imaging information or three dimensional facial imaging information.  

Regarding claim 4, Xiong teaches the system of claim 3, wherein the mobile data terminal is configured to contact the person via mobile phone of the person, wherein the contact information includes information for contacting the mobile phone of the person (Fig. 1, mobile telephone 20, para [0062]).  

Regarding claim 5, Xiong teaches the system of claim 4, wherein the mobile data terminal is configured to receive the current biometric information of the person from a microphone of the mobile phone, wherein the current biometric information is voice-print/voice-signature information (Para [0086], “Voiceprint recognition provides the security comparable with other biometric technologies (such as fingerprint, hand geometry and iris); furthermore, it requires no special equipment; just the telephone, cell phone or personal computer with microphone can well meet the need of voice-collecting, thus the cost of the voice-collecting devices is low;”).  

Regarding claim 6, Xiong teaches the system of claim 4, wherein the mobile data terminal is configured to receive the current biometric information of the person from a camera of the mobile phone, wherein the current biometric information is two and/or three dimensional facial imaging information (Para [0086], “Voiceprint recognition provides the security comparable with other biometric technologies (such as fingerprint, hand geometry and iris); furthermore, it requires no special equipment; just the telephone, cell phone or personal computer with microphone can well meet the need of voice-collecting, thus the cost of the voice-collecting devices is low;”. Iris is a part of a person’s facial feature).  

Regarding claim 7, Xiong teaches the method of claim 1, further comprising the step of issuing a citation to the person after the step of confirming the identification of the person (Fig. 5 steps S406 and S407. The application server provides a non-compliance report to the individual).  

Regarding claim 9, Xiong teaches the system of claim 1, further comprising: 
 	a data collection device (Fig.1 , server 10), the data collection device having inputs for receiving biometric information from the person and additional identifying information of the person; 
 	the data collection device being configured to communicate with the cloud based database;
 	the data collection device being configured to: 
 		collect the previously collected biometric information, 
 		request additional identifying information from the person, 
 		confirm that the additional identifying information and the previously collected biometric information match the person (Fig. 5, step S404, compare the person’s voice sample with the registered voice sample to confirm the person’s identity); and 
 		update the cloud based database to include the previously collected biometric of the person (para [0095], “In the voiceprint authentication process, in order to enhance security by preventing audio-playback-fraud, speech recognition on all or part of the voice input for authentication can optionally be done to determine whether the voice input matches the system request or random prompt, thus verify whether the voice input came from the live speech of a person who is present at the location of the voice input device; in order to adapt to changes in the voice channel and the aging of the human voice and other factors, the voice input for authentication can further be used to update or refine the voiceprint model.”).  

 	Regarding claim 10, Xiong teaches the system of claim 9, wherein the data collection device is configured to: receive a partial know your customer (KYC) identifier (Para [0018], network ID of the communication device 20); 
 	collect the previously collected biometric information (para [0018], registered voice sample of the person); and 
 	assign a reliability index value to the previously collected biometric information, wherein the reliability index value takes into account that the partial KYC identifier was provided (para [0018] Fig. 5, the registered voice sample is binded with the network ID, which has a reliability of 100%).  

Regarding claim 12, Xiong teaches the method of claim 9, where the step of collecting the previously collected biometric information further comprises the step of: 
receiving a full know your customer (KYC) identifier (Para [0018], user ID); 
collecting the previously collected biometric information para [0018], registered voice print model of the individual); and 
assigning a reliability index value to the previously collected biometric information, wherein the reliability index value takes into account that the full KYC identifier was provided (para [0018] Fig. 5, the registered voice sample is binded with the user ID, which has a reliability of 100%).  

Regarding claim 14, Xiong teaches the system of claim 1, further comprising a mobile phone application executing on a mobile device of the person, the mobile phone application configures the mobile device to transmit and share an electronic driver license, receive GPS- fenced broadcast messages, and transmit voice-print/voice-signature and two- dimensional/three-dimensional facial image (para [0086], “Voiceprint recognition provides the security comparable with other biometric technologies (such as fingerprint, hand geometry and iris); furthermore, it requires no special equipment; just the telephone, cell phone or personal computer with microphone can well meet the need of voice-collecting, thus the cost of the voice-collecting devices is low;”. A typical mobile phone has a camera and microphone to capture any images and audios and an antenna to transmit the captured images and audios).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong (Pub. No.: US 2012/0249328 A1).

Regarding claim 11, Xiong teaches the method of claim 9, further comprising the step of: 
receiving a full know your customer (KYC) identifier (para [0018], user ID) and the partial know your customer (KYC) identifier (Para [0018], network ID) was collected; and 
updating the reliability index value to the previously collected biometric information, wherein the reliability index value takes into account that the full KYC identifier was provided (para [0018], Fig. 5, after the system receives the person voice print model, the network ID and user ID then the system updates/binds these information to unique represent the person.).  
Xiong teaches the application server registers the person’s voiceprint model, network ID and user ID but fails to expressly teach the sequence of registration of the user ID is at a time later than the registration of the network ID. 
However, it would have been an obvious matter of design choice to register the user ID at a time later than the network ID, since the sequence of the inputs depends on the person’s input and it appears that the invention would perform equally well with the user ID inputted after the network ID. 

Allowable Subject Matter
Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZHEN Y WU/Primary Examiner, Art Unit 2685